DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 2/14/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 43, 80-83, and 86-89 have been amended.
	No claims have been added.
	Claims 1, 3-25, 27-30, 32-38, 42, 46-50, 53-57, 60-67, and 70-76 have been canceled.
Remarks drawn to rejections of Office Action mailed 11/12/21 include:
112 1st paragraph rejection: which has been overcome by applicant’s amendments and has been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
Double Patenting Rejections: The terminal disclaimer filed on 2/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8,916,544 and 9,067,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejections have been withdrawn.
103(a) rejection: which has been maintained for reasons of record.

An action on the merits of claims 2, 26, 31, 43-45, 59, 68, 69, and 77-89 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action. Claims 39-41, 51-52, and 58 remain withdrawn as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 2, 26, 31, 43-45, 59, 68, 69, and 77-89 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. is maintained for reasons of record.
	The claims of the instant application are drawn to various compositions and methods of treating cancer comprising the modified compounds of formula I of claim 43. The compositions are in aqueous or solid formulation and comprise a pharmaceutically acceptable carrier. 
	Kikuchi et al. teach that compounds of the formula 
    PNG
    media_image1.png
    238
    636
    media_image1.png
    Greyscale
are effective in suppressing the cell growth in K562 and HL-60 cells and would be good lead compounds for antiproliferative drugs in treating cancer.
	What is not exemplified is the compositions being in aqueous or solid form, or to actually administering the drugs to a subject having cancer.
	However, it would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to administer the drugs to treat cancer since the reference actually suggests doing the same. The reference states that the compounds would be good lead compounds for antiproliferative drugs in treating cancer – thus a skilled artisan would have found it obvious to administer the same to a subject in need thereof to treat the cancer. Further, formulating the compounds therein into an aqueous or solid formulation would have additionally been prima facia obvious since these are routine manners in formulating anticancer drugs. Applicants have shown nothing surprising or unexpected about formulating the compounds as aqueous or solid formulations, and actually states the compositions can be aqueous or non-aqueous and be in many different forms. See page 40 which states that “other formulations may conveniently be presented in unit dosage form, e.g. tablets and sustained release capsules, and in liposomes, and may be prepared by any methods well known in the art of pharmacy.” As such, applicants recognize that is routine to modify formulations in any manner well known in the art of pharmacy, thus the examiner believes it would have been prima facia obvious to modify the art’s compositions in the same manner thus arriving at that which is instantly claimed. 
	Applicant’s arguments filed 2/14/22 have been considered but are not persuasive. Applicants argue that Kikuchi does not teach compounds recited in applicant’s claims where R1, R2, R3, and R4  is -C(O)(CH2)nCH3 wherein n is 0, 1, 2, or 3 as recited in applicant’s independent claim 43. However, the examiner notes claim 43 does not require R1, R2, R3, and R4  to be -C(O)(CH2)nCH3 wherein n is 0, 1, 2, or 3 as applicants assert. Claim 43 requires R1, R2, R3, and R4  to be H or -C(O)alkyl where at least one of R1, R2, R3, and R4  is H and at least one of R1, R2, R3, and R4  is -C(O)(CH2)nCH3 wherein n is 0, 1, 2, or 3. In compound DG-A cited above, R1 is H, R2 is -C(O)alkyl, R3 is H, and R4 is -C(O)(CH2)nCH3 where n is 1 thus meeting the claims limitations of at least one of R1, R2, R3, and R4 is H (R1 is H) and at least one of R1, R2, R3, and R4  is -C(O)(CH2)nCH3 wherein n is 0, 1, 2, or 3 (R4 is -C(O)(CH2)nCH3 where n is 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623

/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623